FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                  BILL OF COSTS
                          Court of Appeals No. 12-14-00121-CV

                                 Trial Court No. 12-1975-A

Marcia Souter

Vs.

Gary L. Souter, individually and as Personal Representative of the Estate of
Charles R. Souter, Deceased and Deborah Souter, Lindsay Souter Thomas,
and Kyle Souter as heirs of the Estate of Charles R. Souter, Deceased
DOCUMENTS FILED                         AMOUNT       FEE PAID BY
Motion fee                                  $10.00   Lisa Doyon
Motion fee                                  $10.00   Lisa Doyon
Clerk's record                             $653.10   Linda Hoak
Reporter's record                          $767.49   Mr. Blake Armstrong
Indigent                                    $25.00   Susan E Berry
Required Texas.gov efiling fee              $20.00   Susan E Berry
Filing                                     $100.00   Susan E Berry
Supreme Court chapter 51 fee                $50.00   Susan E Berry
TOTAL:                                   $1,635.59

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 12th day of May 2015, A.D.

                                               CATHY LUSK, CLERK


                                               By:_____________________________
                                                  Katrina McClenny, Chief Deputy Clerk